Citation Nr: 0335982	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 10 
percent for myofascial pain syndrome with intermittent neck 
and back pain.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), wherein the RO, in pertinent 
part, granted service connection for myofascial pain syndrome 
with intermittent neck and back pain and assigned an 
evaluation of 10 percent effective October 2, 2000 and GERD 
with an evaluation of zero percent effective October 2, 2000.  
The veteran disagrees with the evaluations assigned to each 
disability. 

In that same rating decision, the RO also granted service 
connection for benign paroxysmal positional vertigo with an 
evaluation of 10 percent and status post perianal fistulas 
with a zero percent evaluation and denied service connection 
for depression.  The veteran filed a notice of disagreement 
as to the evaluations assigned for benign paroxysmal 
positional vertigo and status post perianal fistulas and with 
the denial of service connection for depression.  The RO 
issued a statement of the case (SOC) in February 2003.  In a 
written statement received at the RO in February 2003, the 
veteran withdrew her notice of disagreement as to those 
issues.  The veteran had not perfected an appeal as to those 
issues and they are not currently before the Board for 
appellate consideration.

The file contains an application for vocational 
rehabilitation from the veteran dated in 2000.  No action was 
taken on the application, and in a January 2002 deferred 
rating decision it was noted that the claim and folder should 
be routed to Vocational Rehabilitation for appropriate 
action.  It is not apparent from the record that any further 
action was taken on her application.  This matter is referred 
to the RO for appropriate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if any further action is required on the part of the 
appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit (CAFC) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The CAFC found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The CAFC further held 38 C.F.R. § 19.9(a)(2)(ii) to be 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

VA has a duty to notify the claimant as to any information 
and evidence needed to substantiate and complete a claim, and 
as to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
In addition, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, in January 2001, the veteran underwent a VA 
general medical examination.  Examination of the abdomen 
indicated there was slight epigastric tenderness.  
Examination of the musculoskeletal system, in pertinent part, 
revealed tenderness of the right paraspinous muscles in the 
upper and lower back.  Pertinent diagnoses included GERD and 
intermittent neck and back pain secondary to myofascial pain 
syndrome.  In the interest of fairness and due process, the 
Board believes that the veteran should be afforded a new VA 
examination to assess the current level of severity of her 
service-connected disabilities.

In addition, the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 regarding this matter.  It would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's decision in DAV v. Secretary, supra.  See 
Quartuccio v. Principi, supra; Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The CAFC made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
CAFC, and the General Counsel precedent opinion, demands that 
this case be REMANDED to the RO for the following action:

1.  The RO should provide notification to 
the veteran regarding her claims of 
entitlement to increased ratings in 
accordance with the recent decisions in 
Quartuccio v. Principi and Paralyzed 
Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other pertinent judicial or 
legislative guidance which may be 
forthcoming.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate her claims and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of her service-
connected GERD and myofascial pain 
syndrome.  The examiners are specifically 
asked to identify the limitation of 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of such disability upon her 
ordinary activity;

a.  With further regard to the service-
connected GERD all pertinent tests and 
studies should be performed and all 
clinical findings and manifestations of 
the service-connected GERD should be 
reported in detail.  In addition, the 
examiner should obtain a statement of 
symptoms from the veteran; and note the 
veteran's weight and indicate if she 
suffers from weight loss, and hematemesis 
or melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health.  

b.  With regard to the service-connected 
myofascial pain syndrome with 
intermittent neck and back pain the 
examiner should: 

(1) record pertinent medical complaints, 
symptoms and clinical findings, including 
specifically range of motion of the back 
and neck in degrees of arc;

(2) provide an opinion regarding whether 
pain due to the service-connected 
disability significantly limits 
functional ability during flare-ups or 
with extended use;

(3) note whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran; and

(4) indicate whether the affected joints 
exhibit weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.

A rationale should be provided for all 
opinions offered.  The claims folder 
should be made available to the 
examiner(s) prior to examination and the 
examination report should indicate 
whether the veteran's records were 
reviewed.

The veteran is hereby notified that 
failure to report for a VA examination in 
connection with a claim for an increased 
evaluation, without good cause shown, may 
adversely affect the outcome of the 
claim.  38 C.F.R. § 3.655 (2003).

3.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the appellant's claims for 
initial ratings.  If the benefits sought 
on appeal remain denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issue currently on appeal since the 
December 2002 SOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




